COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judge Elder and Senior Judge Cole
Argued at Richmond, Virginia


GORDON MICHAEL DONAWA,
 s/k/a GORDON MICHAEL DONOWA
                                           MEMORANDUM OPINION * BY
v.        Record No. 1890-95-2              JUDGE LARRY G. ELDER
                                             SEPTEMBER 10, 1996
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                   Walter W. Stout, III, Judge

          Robert P. Geary for appellant.

          Steven A. Witmer, Assistant Attorney General
          (James S. Gilmore, III, Attorney General, on
          brief), for appellee.



     Gordon Michael Donawa (appellant) appeals his convictions

for murder, in violation of Code § 18.2-32; attempted murder, in

violation of Code §§ 18.2-32 and 18.2-26; use of a firearm in the

commission of both crimes, in violation of Code § 18.2-53.1; and

possession of a firearm by a convicted felon, in violation of

Code § 18.2-308.2.    Appellant contends that the trial court erred

in allowing a police officer to testify about prior consistent

statements made by a witness to the crimes.     We disagree and

affirm appellant's convictions.

     On November 11, 1994, Melvin Smith and Michael Atkins were

conversing on Lakeview Avenue in Richmond.     Appellant and two

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
cohorts, driving in two separate cars, pulled up to Smith and

Atkins.    One of appellant's cohorts placed a shotgun under

Smith's chin and pulled the trigger, although the weapon did not

fire.    Smith testified that he then fled and heard several

gunshots.    Smith saw appellant shooting at him with a chrome 9mm

pistol while appellant's cohorts shot Atkins to death with their

shotguns.    Smith testified that after hiding for forty-five

minutes on the top of a nearby building, he spotted two police

officers, left the roof, and informed the officers of the events.
        Smith admitted on cross-examination that he faced a murder

charge for a murder that occurred four months after the instant

offense and that the Commonwealth helped pay his rent after

November 11, 1994.    The defense attempted to impeach Smith's

credibility on various points and attempted to show that Smith

hoped to receive favorable treatment from the Commonwealth on the

murder charge.    Over appellant's objection, the trial court

allowed Officer Phillip Caudrey to relate Smith's prior

consistent statements regarding the events.    A jury found

appellant guilty of murder, attempted murder, related firearm

charges, and possession of a firearm by a felon.    Appellant

appeals to this Court.

        Appellant bears the burden of showing that the trial court's

ruling to admit the evidence of Smith's prior consistent

statements constituted clear reversible error.     See Fore v.
Commonwealth, 220 Va. 1007, 1010, 265 S.E.2d 729, 731, cert.




                                  -2-
denied, 449 U.S. 1017 (1980).     Appellant did not meet this burden

in this case.

     "As a general rule, a prior consistent statement of a

witness is inadmissible hearsay."       Faison v. Hudson, 243 Va. 397,

404, 417 S.E.2d 305, 309 (1992).    The Supreme Court of Virginia

has recognized, however, "a few narrowly circumscribed

exceptions" to this general rule.       Id.   These exceptions include

when a witness is impeached by:    (1) a suggestion that the

witness is motivated by bias, interest, or corruption; (2) a

charge that the witness' testimony is a recent fabrication or he

has a motive to falsify his story; (3) an allegation that the

witness had a design to misrepresent; and (4) an attack on the

witness' credibility by the introduction of a prior inconsistent

statement.   Id. at 404-05, 417 S.E.2d at 309-10.

     Appellant attempted to show that Smith had a motive to

falsify his version of events in order to garner favorable

treatment from the Commonwealth, which charged Smith with a

murder allegedly committed on March 23, 1995, four months after

the instant offenses.   Appellant's counsel specifically asked

Smith, "[d]o you have any hope, any expectation because of your

testimony that you might get a little bit of favorable treatment

[in your murder case]?"   After Smith responded in the negative,

counsel again asked, "[y]ou don't have any hope of that at all?"

     We hold that once appellant tried to show Smith's motive to

give testimony favorable to the Commonwealth, the Commonwealth



                                  -3-
properly introduced Smith's prior consistent statements, which he

made to the officer before the event giving rise to Smith's

supposed bias.   See Gallion v. Winfree, 129 Va. 127, 105 S.E. 540

(1921); Graham v. Danko, 204 Va. 135, 129 S.E.2d 825 (1963).   The

trial court properly allowed the Commonwealth to bolster Smith's

credibility, after appellant called it into question, by showing

that Smith's version of events given at trial matched the version

of events given the day of the shootings.
     Because the trial court did not err in ruling that the

evidence was admissible, we affirm appellant's convictions.

                                                         Affirmed.




                                -4-